Citation Nr: 0837092	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  01-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
lung disease due to asbestos exposure.

2.  Entitlement to service connection for a lung disease due 
to asbestos exposure.

3.  Entitlement to service connection for a chronic back 
disability other than arthritis of the lumbar spine.

4.  Entitlement to service connection for arthritis of the 
lumbar spine and cervical spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946, from January 1951 to April 1952, and from January 1956 
to December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.

In November 2002, the veteran testified at a hearing held at 
the RO before a Decision Review Officer.  In May 2004, the 
veteran presented oral testimony before the undersigned 
Veterans Law Judge at a hearing held at the RO.  Transcripts 
of those hearings have been associated with the record.

When the veteran's claim was before the Board in November 
2004, the Board determined that new and material evidence had 
been submitted to reopen the claims of entitlement to service 
connection for a back disability other than arthritis of the 
lumbar spine and for bilateral hearing loss disability.  
Those issues, along with the issues of entitlement to service 
connection for arthritis of the shoulders and spine and the 
issue of an increased rating for otitis media were remanded 
for additional development.  The veteran's case was returned 
to the Board for appellate consideration in November 2005.

The Board denied service connection for a chronic back 
disability, arthritis of the lumbar spine, and arthritis of 
the cervical spine in December 2005.  The veteran appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).  In a 
February 2008 Memorandum Decision, the Court vacated the 
Board's decision with respect to the issues of a chronic back 
disability, arthritis of the lumbar spine, and arthritis of 
the cervical spine, and remanded the issues for further 
consideration.

This matter also comes before the Board from a June 2007 
decision by the Fort Harrison RO which declined to reopen the 
veteran's claim of entitlement to service connection for lung 
disease due to asbestos exposure.

The issues of entitlement to service connection for a chronic 
back disability, arthritis of the lumbar spine, and arthritis 
of the cervical spine are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied 
entitlement to service connection for lung disease due to 
asbestos exposure.

2.  The evidence received since the January 2004 rating 
decision is not cumulative or redundant of evidence 
previously of record, and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for lung disease due to asbestos exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for lung disease 
due to asbestos exposure.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

2.  Lung disease was not manifest in service and is unrelated 
to service, to include exposure to asbestos.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  

A letter dated in December 2003 asked the veteran to identify 
evidence in support of his claim for asbestosis.  It 
indicated that treatment records should be submitted.

In April 2007 the veteran was advised of the evidence 
necessary to reopen his claim.  The letter explained the 
basis for the RO's previous denial and discussed the meaning 
of new and material evidence.  It also explained the evidence 
necessary to support a claim for service connection.  The 
evidence of record was listed and the veteran was told how VA 
would assist him in obtaining additional evidence.

A November 2007 letter told the veteran to identify medical 
evidence supportive of his claim.  The evidence of record was 
listed and the veteran was told how VA would assist him.  The 
letter also discussed the evidence necessary to support a 
claim for service connection, and explained the manner in 
which VA determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that VA 
examinations have been carried out and opinions have been 
sought.  The appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim of entitlement to service connection for 
lung disease due to asbestos exposure was denied in January 
2004.  The RO determined that there was no evidence showing a 
diagnosis of asbestosis and no evidence of a link between the 
diagnosis of pulmonary fibrosis and exposure to asbestos.  

The evidence received since the January 2004 rating decision 
includes a private medical record dated in December 2007, 
which indicates probable asbestosis.  Based upon the reasons 
for the prior denial, the evidence suggesting a diagnosis of 
asbestosis is new and material.  Specifically, the evidence 
cures one of the evidentiary defects that had previously 
existed.  Therefore, the claim of entitlement to service 
connection for lung disease due to asbestos exposure is 
reopened.  

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
respiratory health.  In September 1944, examination revealed 
that the veteran's lungs were clear to auscultation and 
percussion.  In October 1944, his lungs were negative to 
examination.  A December 1950 examination revealed no 
significant abnormality of the veteran's lungs and chest.  
The veteran was found to be qualified for active duty.  In 
April 1952,  January 1956, and December 1959 the veteran's 
lungs and chest were clinically normal.  The December 1959 
examination, upon the occasion of the veteran's release from 
active duty, did not detect any negative findings pertaining 
to the veteran's respiratory system.

The veteran's service personnel records reflect that he 
served aboard a variety of ships during his periods of active 
service.

The veteran was seen by VA in March 2003, when he reported a 
one and one-half week respiratory history.  In April 2003 he 
reported a 10-day history of cough and chest congestion.

A private CT scan report dated in June 2003 indicates 
evidence of probable chronic peripheral lung disease with 
some scarring and probably peripheral fibrosis.  There was no 
specific evidence of lobar infiltrate, mask, or other 
specific acute process.  A hand written note on the report 
indicates that per consultation with a radiologist, the CT 
was not pathopneumonic for asbestosis.  

On VA examination in September 2003, the veteran reported 
gradual onset of shortness of breath and dyspnea on exertion.  
He stated that pre-operative testing for knee surgery 
included a chest X-ray that revealed an abnormality, and that 
he had been followed since then.  Examination revealed slight 
rales that cleared with coughing.  There were no rhonchi or 
wheezing.  The examiner noted that he had reviewed the 
veteran's records, to include a note dated in June 2003 which 
indicated chronic lung disease and possible asbestosis.  He 
indicated that a chest CT showed evidence of some fibrosis 
and pleural thickening without calcifications to suggest the 
possibility of asbestosis.  Pulmonary function tests 
indicated mild restrictive ventilatory defect and moderate 
diffusion defect.  The examiner noted that he had reviewed 
the veteran's claims file and opined that he had been exposed 
to asbestos.  He concluded that the veteran was more likely 
than not suffering from the effects of asbestos exposure and 
very well could have asbestosis.

In November 2003, a VA  nurse practitioner indicated that CT 
films of the veteran's chest and the written report were 
reviewed.  She noted that a radiologist reviewed the films 
and concluded that there was no evidence of asbestosis.

The report of a private CT scan performed in July 2005 
indicates interstitial pulmonary fibrosis with peripheral, 
subplural and basilar predominance with areas of 
honeycombing.  

The report of an October 2006 VA CT scan indicates an 
impression of bilateral pulmonary fibrosis and a solid mass 
in the left lower lobes.  

A January 2007 VA CT scan revealed interstitial fibrosis of 
the left lung and a pulmonary nodule.  A February 2007 record 
by the veteran's treating VA physician notes that a recent CT 
scan continued to show fibrotic changes consistent with the 
veteran's history of asbestosis.  The physician recommended a 
repeat CT in six months.  

An April 2007 VA treatment record indicates pulmonary 
fibrosis from asbestos exposure in the Navy.  

A private record dated in December 2007 indicates probable 
asbestosis.  In a December 2007 letter, the private physician 
stated that the veteran's CT scan was suggestive of asbestos 
exposure.  

On VA examination in February 2008, the examiner noted that 
the veteran served in job classifications that would have 
minimal probability for exposure to asbestos.  However, the 
veteran reported work painting and scraping from 1944 to 
1957, and work in supply thereafter.  He also reported post-
service employment in the building trades and highway 
construction.  Pulmonary function tests revealed possible 
mild restrictive ventilatory defect and normal diffusing 
capacity.  X-rays indicated findings consistent with chronic 
obstructive pulmonary disease and bibasilar fibrotic changes.  
The assessment was chronic obstructive pulmonary disease with 
underlying pulmonary fibrosis.  The examiner noted that, 
according to current medical literature, pulmonary fibrosis 
was a chronic, relentlessly progressive fibrotic disorder of 
the lower respiratory tract that typically affected adults 
over the age of 40.  He indicated that the precise factors 
that initiate and maintain the inflammatory and fibrotic 
responses observed in pulmonary fibrosis were unknown but 
that risk factors included cigarette smoking, infections, 
environmental pollutants, chronic aspiration, and drugs.  He 
specifically noted that asbestos exposure was not listed as a 
risk factor for the condition.  The examiner stated that, 
after a careful review of the claim file with particular 
attention to the CT scans and plain film reports, review of 
the current clinical and diagnostic evidence,  consideration 
of the veteran's position on board ships, and his subjective 
report of his post-service employment, it was his opinion 
that the veteran's current chronic obstructive pulmonary 
disease with underlying pulmonary fibrosis was not as likely 
as not related to his likely minimal exposure to asbestos 
during service.

In a March 2008 addendum, a VA examiner addressed the private 
physician's assessment of probable asbestosis.  She noted 
that the private physician provided no rationale.  She 
indicated that she had reviewed the pertinent evidence and 
history, as well as conducted a review of the applicable 
literature.  She noted that the 2007 high-resolution CT did 
not demonstrate characteristics of asbestosis.  She concluded 
that, based on a literature review, discussion with a 
radiologist, diagnostic results, and pulmonary function test, 
the veteran had chronic obstructive pulmonary disease, and 
that it was less likely than not that the current respiratory 
condition resulted from asbestos exposure.

At his June 2008 hearing before the undersigned, the veteran 
testified that he was exposed to asbestos while in the Navy.  
He stated that he complained of problems and was repeatedly 
told that he had a cold.  He stated that he had been told by 
his treatment providers that he had asbestosis.  He indicated 
that he did not know whether his doctors had told him that 
his pulmonary fibrosis had been caused by asbestos exposure.  

Upon careful review of the evidence in this case, the Board 
has determined that service connection is not warranted for 
the claimed lung disease.  In this regard, the Board 
acknowledges that there is evidence suggesting that the 
veteran's current respiratory disability is related to 
asbestos exposure.  However, the private physician's finding 
of probable asbestosis does not include any supportive 
rationale.  On the other hand, other VA examiners have 
concluded that the veteran's current chronic obstructive 
pulmonary disease and pulmonary fibrosis was not caused by 
asbestos exposure.  The February 2008 examiner and the author 
of the March 2008 addendum both conducted a thorough review 
of the claims file as well as research regarding the 
likelihood that the veteran's current respiratory disability 
is related to his claimed exposure to asbestos, and concluded 
that it was less likely than not that the current respiratory 
condition resulted from asbestos exposure.  Moreover, the 
February 2008 examiner specifically pointed out that asbestos 
exposure was not included as a risk factor for the 
inflammatory and fibrotic responses observed in pulmonary 
fibrosis.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  In essence, the most 
probative evidence demonstrates that this disability is not 
related to service, to include asbestos exposure therein.  

The Board acknowledges the veteran's assertion that he 
suffered from respiratory complaints in service and in the 
years following discharge.  He is competent to report 
symptomatology and when it occurred.  The Court has noted 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  However, the Court has also 
noted that in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, the assertions of symptoms during service and 
thereafter are in conflict with post-service treatment 
records which indicate that this claimed disability is not 
related to service.  In this regard, the Board notes that the 
veteran's original claim for compensation, in 1979, mentioned 
his back, scarlet fever, and ear infection.  No reference was 
made to respiratory disability.  The veteran's silence when 
otherwise affirmatively speaking constitutes negative 
evidence.  When examined by VA in 1983 the veteran's lungs 
were clear to precussion and auscultation, and there were no 
extraneous sounds.  The X-ray was not reported as abnormal.  
Furthermore, when the veteran was seen in March and April 
2003, he reported a recent rather than an in-service onset of 
respiratory symptoms.  His report for initial treatment 
pruposes is considered a far more reliable indication of 
onset and such statements are in conflict with his later, 
revised version of history.  In summary, the statements 
regarding continuity are not credible.

The Board finds that the negative record for many years 
following service is more probative than the veteran's more 
recent statements that were provided in support of a claim 
for monetary benefits.  In this case the veteran's assertions 
of chronicity or continuity are inconsistent with the 
evidentiary record.  His assertions are not credible.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of the 
veteran's respiratory disability is far too complex a medical 
question to lend itself to the opinion of a layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for lung 
disease due to asbestos exposure, and there is no doubt to be 
resolved.


ORDER

The veteran's petition to reopen the claim of entitlement to 
service connection for lung disease due to asbestos exposure 
is granted.

Entitlement to service connection for lung disease due to 
asbestos exposure is denied.


REMAND

In the February 2008 Memorandum Decision, the Court concluded 
that the May 2005 VA examination was inadequate for 
evaluation purposes.  In this regard, the Court indicated 
that the examiner did not consider the veteran's lay 
statements pertaining to back symptoms prior to 1979.  The 
Court has previously determined that if an examination report 
does not include sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  See Bowling v. Principi, 15 Vet.App. 1, 
12 (2001); Stegall v. West, 11 Vet.App. 268 (1998); Hicks v. 
Brown, 8 Vet.App. 417 (1995).  The Board accordingly finds 
that an additional VA examination should be conducted with 
regard to the question of entitlement to service connection 
for chronic back disability and arthritis of the spine.

In light of the above discussion, the Board has determined 
that additional 

development is required.  Accordingly, the case is REMANDED 
for the following action:

Schedule the veteran for a VA examination 
to determine the etiology of his claimed 
back disabilities.  Upon examination and 
review of the entire claims folder, the 
examiner should specifically identify all 
currently present disabilities of the 
cervical and lumbar spine.  With respect 
to each clinical finding, the examiner 
should provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that identified disability is related to 
any injury, disease, or manifestation in 
service. 

In reaching his or her conclusion, the 
examiner should specifically consider the 
veteran's report of symptoms dating to 
service and in the years thereafter.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


